UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1327


THE MARION COUNTY COAL COMPANY,

                    Petitioner,

             v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; JESSE D. TAYLOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (18-0223 BLA)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacob A. Manning, DINSMORE & SHOHL LLP, Wheeling, West Virginia, for
Petitioner. Rita Ann Roppolo, Gary K. Stearman, Office of the Solicitor - Black Lung
Division, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Otis Ray
Mann, Jr., LAW OFFICE OF OTIS R. MANN, JR., Charleston, West Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The Marion County Coal Company seeks to appeal an order issued by the Benefits

Review Board remanding this case to the administrative law judge for reconsideration of

whether the claimant has established that he is totally disabled for purposes of his claim

under the Black Lung Benefits Act, 30 U.S.C. §§ 901-944 (2012). This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order The Marion

County Coal Company seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we grant the Respondent’s motion to

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2